PER CURIAM.
We are informed that the receivers of the -New York City Railway Company and of the Metropolitan Street Railway Company have united in paying for the printing and certification of the records in these cases, each party paying one-half. In view of this fact, we are of the opinion that no costs should be awarded in this court. If, however, any of the successful parties desire to submit special reasons why costs should be awarded to them, they may present their views in a brief printed memorandum within 10 days after the date of filing our opinions.